Exhibit 10.2
First Amendment to Manufacturing Agreement
Between iRobot Corporation and Kin Yat Industrial Co. Ltd
This Amendment is made between iRobot Corporation (“Buyer”) and Kin Yat
Industrial Co. Ltd., (“Seller”), and shall be effective as of the date last
signed below.
WHEREAS, the parties entered into the Manufacturing Agreement, on March 23, 2007
(“Manufacturing Agreement”); and
WHEREAS, the Buyer and Seller desire to extend the term of the Manufacturing
Agreement; and
WHEREAS, pursuant to Section 18.3 of the Manufacturing Agreement, the Buyer and
Seller desire to amend the Manufacturing Agreement as set forth below, and
otherwise all other terms of the Manufacturing Agreement shall remain in full
force and effect.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Buyer agree as follows:

  1.   Section 1.16 is deleted in its entirely and replaced with the following:

“Production Schedule Forecast’ means the periodic, non-binding, rolling
12 months forecast, provided to Seller by Buyer, indicating Buyer’s monthly
Product requirements, as amended by Buyer monthly. This non-binding monthly
Production Schedule Forecast will give Seller an advance notice on Product
requirement and will serve as a planning tool.”

  2.   The last sentence of Section 1.17 is hereby replaced with the following:
“For information or materials shared between the parties prior to March 27,
2010, the failure to label any of the foregoing as “confidential” or
“proprietary” shall not mean it is not Proprietary Information and Technology.
For information or materials presented after March 27, 2010, orally or without
appropriate labels, the material or information shall be treated as Proprietary
Information and Technology if the party provides a subsequent written
confirmation of its proprietary nature within ninety (90) days of its
disclosure.”

  3.   Section 2 is deleted in its entirety and replaced with the following:

“List of Schedules. This Agreement includes the following Schedules for each
Product to be manufactured hereunder, which are incorporated herein and made a
part of this Agreement: (a) Product Specifications; (b) Long Lead-Time
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

     
First Amendment to Manufacturing Agreement
Page 1
March 2010

    GDW VF

 



--------------------------------------------------------------------------------



 



Components; (c) Packaging & Shipping Specifications; (d) Supplier’s designated
by buyer and consigned materials list; and (e) Test Procedures.”

  4.   Section 4.2 is amended by adding the following: “Seller agrees to hold
inventory on consignment for support of Buyer’s business. Seller commits to make
available, at any time, full account of consigned items and any other iRobot
related items at Seller’s premises, as requested by Buyer.”

  5.   Section 4.4 is deleted in its entirety and replaced with the following:

“Materials Procurement. Seller will use Commercially Reasonable Efforts to
procure components, per Buyer’s approved vendor list containing Suppliers
Designated by Buyer, necessary to fulfill Purchase Orders accepted by Seller.
Seller is responsible for the management of the performance of component
suppliers — including but not limited to purchasing, component inventory
control, customs paperwork and Value
Added Tax (VAT) — and is ultimately responsible for the quality of components
provided by any vendor from Buyer’s approved vendor listing, with exception of
Components Supplied by Buyer. In the instance of Components Supplied by Buyer,
Seller is responsible for adhering to incoming quality control and in process
control of these components in accordance with mutually agreed upon quality
procedures. Upon request, Seller will be required to submit specification sheets
for outsourced components to Buyer for pre-approval. Moreover, Seller will
interface with suppliers, including Suppliers Designated by Buyer, in good faith
and follow Just In Time (JIT) inventory practices. It is noted that Seller shall
provide temperature and humidity controlled storage with respect to certain
components including, but not limited to, batteries.”

  6.   Section 4.9 is deleted in its entirety and replaced with the following:

“Samples. Seller shall provide Buyer at no charge the engineering samples (but
not quality samples or salesman samples) of the Products in such quantity as the
Buyer shall reasonably require.”

  7.   In Section 5.3, the first sentence is replaced with the following:
“Annual fee and pricing will be reviewed by the parties on an annual basis, on
or before [*] each calendar year, and will be revised consistent with [*].”

  8.   Section 5.8 is deleted in its entirety and replaced with the following:

“Payment Terms. Buyer shall pay Seller all monies, not the subject of a good
faith dispute, within 45 days from the date of receipt of the invoice. Seller
shall
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

     
First Amendment to Manufacturing Agreement
Page 2
March 2010

  GDW VF

 



--------------------------------------------------------------------------------



 



be fully responsible for all Costs, and indemnify and hold Buyer harmless from
liability to Seller suppliers for money owed such suppliers by Seller for
Seller’s purchase of goods and services in relation to the Product, as per
Buyer’s standard Purchase Order Terms & Conditions.”
Buyer’s standard Purchase Order Terms & Conditions are attached hereto as
Exhibit A, and are hereby incorporated by reference into the Manufacturing
Agreement.

  9.   In Section 5.9, “FOB port of Yantian, PRC” is changed to “FCA selected
port of origin.”

  10.   Section 5.12 is amended by adding the following: “Seller will adhere to
the record keeping of Tools in accordance with Buyer’s requirements as described
in the document ‘Tools in KY — Asset management.xls’. These records should be
kept updated and readily available by Seller, at Buyer’s request.”

The document ‘Tools in KY — Asset management.xls’ is attached hereto as Exhibit
B, and is hereby incorporated by reference into the Manufacturing Agreement.

  11.   The following Section 7.5 be inserted:

“Limitation of liability. Without prejudice to Section 7.2, the liability of the
Seller to Buyer, in addition to the obligations of Section 7.2, for any one act
of default by reason of the breach of the warranty under this Agreement shall be
limited to the extent that all or any damages (if proven) together shall in no
event greater than the total dollar amount of the Products in the relevant
order(s) from the Buyer affected by such breach which has/have been received and
accepted by the Seller and paid for by the Buyer.”

  12.   In Section 15.1 “three (3) years from the date of execution” is replaced
with “on March 23, 2013.”

  13.   In Section 18.4, replace the Notice to Buyer with the following:

iRobot Corporation
8 Crosby Drive
Bedford, MA 01730
Attn: Legal Department
[The remainder of this page is intentionally blank]
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

     
First Amendment to Manufacturing Agreement
Page 3
March 2010

  GDW VF

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF. the parties hereto have caused this Agreement to be executed
by their duly empowered representatives as follows:

            For and on behalf of Buyer
iROBOT CORPORATION
      /s/ Glen D. Weinstein 3/22/10       Glen D. Weinstein      SVP & General
Counsel        For and on behalf of Seller
KIN YAT INDUSTRIAL CO. LTD.
      /s/ Vincent Fung 3/22/10       Vincent Fung      Executive Director     

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

     
First Amendment to Manufacturing Agreement
Page 4
March 2010
  GDW VF

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[*]
Portions of this Exhibit were omitted and have been filed seperately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omission.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
[*]
Portions of this Exhibit were omitted and have been filed seperately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omission.

 